NOTE: This order is nor1precedential.
United States Court of Appeals
for the Federal Circuit
DATA NETWORK STORAGE CORPORATION,
Plaintiff-Appellc.',nt, 1
V.
DELL INC.,
Defendant-Appellee,
and
NETWORK APPLIANCE, INC., ..
Defendcmt-Appellee.
2011-1141
Appeal from the United States District Court for the
Northern District of Texas in case n0. 08-CV-0294, Judge
David C. Godbey.
ON MOTION
ORDER
The parties move for an extension of ti1ne, until l\/lay
16, 2011, for the appellant to file its principal brief, until
July 18, 2011, for the appellees to file their responsive

DATA NETWORK STORAGE V. DELL
2
briefs, and until August 5, 2011 for the appellant to file
its reply brief.
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted
APR 20 2011
Date
cc: Anthony J. Dain, Esq.
R0bert J. Fu1ghum, Esq.
Edward R. Reines, Esq.
s21
FoR THE CoURT
fsf Jan Horbaly
J an Horbaly
Clerk
` men
u.s. u oFAPFEm.s F0n
lag Fg5ERAL CIRCUlT
APR 20 2011
.IM|HODAL¥
C|.El(